United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3525
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of Nebraska
Silverio Reyes,                            *
                                           *     [UNPUBLISHED]
             Appellant.                    *
                                      ___________

                            Submitted: July 7, 2000

                                 Filed: August 3, 2000
                                     ___________

Before McMILLIAN, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      After authorities found drugs in Silverio Reyes’s bedroom and garage, he
pleaded guilty to participating in a drug-trafficking conspiracy, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. At sentencing, the District Court1 for the District of Nebraska
imposed a two-level dangerous weapon enhancement under U.S.S.G. § D1.1(b)(1)
(1998) based on a loaded firearm found in a locked car in Reyes’s garage. He now
appeals from the final judgment entered upon his guilty plea, arguing that he did not

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
possess the gun. Having carefully reviewed the record, we conclude the district court
did not clearly err in imposing the enhancement. There was evidence at sentencing that
Reyes owned the gun that was in a car that was present in the garage where
methamphetamine was found. See U.S.S.G. § 2D1.1, comment. (n.3). Accordingly,
we affirm. See 8th Cir. R. 47B.

McMILLIAN, Circuit Judge, dissenting.

      I dissent and would remand the case to the district court for more specific
findings on the issue of constructive possession of the gun.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-